Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2018

The Court of Appeals hereby passes the following order:

A18A1210. MICHAEL L. RAYAM v. SEXUAL OFFENDER REGISTRATION
    REVIEW BOARD.

       Several years after the Sexual Offender Registration Review Board (the
“Board”) classified Michael Rayam as a “sexually dangerous predator,” Rayam filed
a petition in the superior court seeking judicial review of the Board’s decision. The
superior court granted the Board’s motion for summary judgment on the ground that
Rayam’s claim was time-barred, and Rayam filed this direct appeal.                    We lack
jurisdiction.
       An appeal from a decision of a superior court reviewing a decision of the Board
must be initiated by filing an application for discretionary review. OCGA § 5-6-35
(a) (5.1), (b); see Gregory v. Sexual Offender Registration Review Bd., 298 Ga. 675,
676, n. 2 (784 SE2d 392) (2016). “[C]ompliance with the discretionary appeals
procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d
265) (1991). Rayam’s failure to follow the discretionary review procedure deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          03/06/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Wi tness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.